DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments & Response to Amendment
Applicant’s amendments and arguments of May 18, 2022 have been fully and carefully considered.  Applicant has amended the claims and has asked for clarification regarding the Kaminsky et al. reference used in the 103 rejection.  Regarding amending the claims with respect to the 112(b) rejections made in the rejection of 3/8/2022, applicant has amended the claims for 112(b) compliance.  The rejections are accordingly withdrawn.   Applicant has simplified the preamble to A method comprising, which is non-descript and to simplified.  Applicant is reminded that the claim must stand on its own which is why the preamble of the claim or the introduction of the claim is an important element in claim construction.  The specification is not read into the claim, the claim is read in light of the specification.  As such, the Examiner has called applicant to amend the preamble and to “A method of separating gases using a compliant heat exchanger comprising”.  Applicant further requested clarification of the record regarding the typographical error surmised by applicant to be correct the proper reference which is listed on the PTO-892, reference “L”,  refers to Kaminsky USPgPub 2019/01943255 which was used in the 103 rejection. Applicant has complied with 35 USC 102(b)(2)(c) statement that Mr. Robert D. Kaminsky is a common inventor and assignee with the instant application.  Accordingly, the reference does not qualify as “prior art” and the rejection is withdrawn.  The claims are now in condition for allowance. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Hasenberg on May 26, 2022.
The application has been amended as follows: 

In the Claims:
Claim 1, Delete “A method” and insert --A method for separating gases with a compliant heat exchanger—
Claim 14, delete “A method” and insert  --A method for separating a separation component from a gas stream with a compliant composite heat exchanger—
Claim 18, delete “A method” and insert  --A method of operating a compliant composite heat exchanger--
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771